Citation Nr: 0922585	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of VA death benefits.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to November 
1972, when he retired.  The appellant seeks status as the 
surviving spouse of the Veteran for the purpose of 
eligibility for Department of Veterans Affairs (VA) death 
benefits.  

The appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2008 letter decision of the VA Regional Office 
(RO) in Waco, Texas, denying the appellant's claim.  The file 
was referred to the Board from the RO of current 
jurisdiction, in Los Angeles, California.

The appellant in March 2007 timely requested Decision Review 
Officer (DRO) review of her claim being appealed, prior to 
Board adjudication.  38 CFR § 3.2600 (2008).  DRO review was 
afforded the appellant, as documented in a March 2009 
supplemental statement of the case (SSOC). 



FINDINGS OF FACT

1.  According to a copy of their marriage certificate, the 
Veteran and the appellant were married in March 1984.

2.  According to a copy of their divorce decree, the Veteran 
and the appellant were divorced in May 1991.  The 
preponderant weight of the evidence of record is to the 
effect that the divorce decree is legally valid.  

3.  According to the Veteran's death certificate, he died in 
July 1994.

4.  The evidence of record does not reflect that the 
appellant and the Veteran, following their marital 
dissolution in May 1991 (with return to status as unmarried 
individuals effective August [redacted], 1991) had either legally 
remarried or had resumed living together to establish a 
common-law marriage by the time of the Veteran's death in 
July 1994.




CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the Veteran for the purpose of receiving VA death 
benefits. 38 U.S.C.A. §§ 101(3), 103, 5107 (West 2002); 38 
C.F.R. §§ 3.50, 3.52, 3.53, 3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, VCAA notice was not afforded the appellant 
following her May 2006 claim and prior to the August 2006 RO 
decision denying her survivor death benefits.  However, 
adequate notice was afforded the appellant by a March 2007 
VCAA letter, which was followed by readjudication of the 
claim by a July 2007 SOC and a March 2009 SSOC.  The March 
2007 VCAA letter appropriately informed her of the evidence 
already obtained supporting the Veteran's divorce from the 
appellant, and the requirement that the appellant provide 
evidence to support her claim, including to support the 
underlying death benefit claim(s).  The VCAA letter also 
advised the appellant of what evidence VA would seek to 
provide and what evidence the appellant was expected to 
provide.  Also by these letters, the appellant was requested 
to inform of any additional evidence pertinent to her claims.  
She was also told that it was ultimately her responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  The letter addressed types of information that 
would be helpful in substantiating the claims.  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  To the extent notice 
and readjudication may not have fulfilled all the 
requirements of Dingess as applicable to the appealed claims, 
such failings are harmless and moot, because the Board herein 
denies the appellant's status as a surviving spouse for 
purposes of her claims for death benefits, and hence 
downstream issues such as effective date are no longer 
applicable.  

VA has a duty to assist the appellant in the development of 
the claims.  This duty includes assisting the appellant in 
the procurement of service treatment records (STRs) and post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the appellant advise of any VA and/or 
private medical sources of evidence pertinent to her claims, 
and that she provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claims.  It 
further requested any additional evidence which may support 
the claims.  The appellant did not inform of any evidence 
pertinent to her claims.  STRs and VA treatment records had 
previously been associated with the claims file.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist her in the development of her.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, because the Board herein denies the 
appellant's status as the surviving spouse of the Veteran, 
evidentiary development to support her cause of death or 
death pension or accrued benefits claims are rendered moot.  

The appellant had requested a Travel Board hearing, but 
withdrew that request by a signed submission in March 2009.  
The appellant instead elected, and was afforded, an informal 
DRO hearing conference in March 2009, documentation of which 
is contained in the claims file.  The appellant also 
supported her claims by submitted statements.  There is no 
indication that the appellant desired to further address her 
claims but was denied an opportunity to do so.  

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 

II.  Claims Based on Status as Surviving Spouse

Generally, dependency and indemnity compensation (DIC) may be 
awarded to a surviving spouse upon the service-connected 
death of the Veteran, with service connection determined 
according to the standards applicable to disability 
compensation.  See 38 U.S.C.A. §§ 101(14), 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.5(a) (2008).  Death pension is a 
benefit payable by VA to a wartime veteran's surviving spouse 
because of a veteran's non-service-connected death, subject 
to the surviving spouse's annual income and estate.  See 38 
U.S.C.A. §§ 101, 1541; 38 C.F.R. § 3.3.

The appellant claims entitlement to DIC or death pension 
benefits (only the greater benefit of the two can be paid) on 
the basis that she is the surviving spouse of the Veteran, 
who died in July 1994, as supported by a July 1994 death 
certificate.

With respect to the claim of entitlement to death benefits as 
the surviving spouse of the Veteran, the following VA 
regulations apply.  VA death benefits may be paid to a 
surviving spouse who was married to the Veteran: (1) one year 
or more prior to the Veteran's death, or (2) for any period 
of time if a child was born of the marriage, or was born to 
them before the marriage.  38 U.S.C.A. §§1102, 1304, 1541; 38 
C.F.R. §3.54.

The term "surviving spouse" means a person of the opposite 
sex who was married to a veteran at the time of the Veteran's 
death, and who lived with the Veteran continuously from the 
date of marriage to the date of the Veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the Veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In order 
to establish her status as claimant, it must be shown that 
the appellant had a valid marriage to the Veteran.  Aguilar 
v. Derwinski, 2 Vet. App. 21 (1991).  A marriage means a 
marriage valid under the law of the place where the parties 
resided at the time of the marriage or at the time the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 
3.1(j).

The appellant contends that she and the Veteran were married 
in March 1984, and that, in effect, they remained married up 
until the time of the Veteran's death in July 1994.  While 
the weight of the evidence, inclusive of a March 1994 
marriage certificate associated with the claims file in April 
1994, supports their marriage, the weight of the evidence, 
inclusive of a marital dissolution decree dated in May 1991, 
also supports their valid divorce.  

In her October 2006 notice of disagreement, the appellant 
contended that the Veteran's divorce from her in May 1991 was 
obtained fraudulently, because she was never provided notice 
of the divorce.  She then further contended that she and the 
Veteran were "in principle" living together at her 
residence in Sacramento, California, even though the Veteran 
was continually away on business.  She conceded that the 
Veteran traveled much of the time for his work, and that she 
last saw him in 1991, and last talked to him by telephone in 
1992.  She added that she first learned of the Veteran's 
death when she called the Veteran's daughter in Texas in 1994 
to inquire about him, and was told that he had died.  She 
added that the Veteran's daughter had concealed the death 
from her up until that conversation.  However, she conceded 
that the Veteran died of cancer and she had been unaware of 
that fact until that conversation with his daughter.  The 
appellant has not averred that she made any effort to contact 
the Veteran between the time of her asserted telephone 
conversation with him in 1992 and his death in 1994.  

Further, at an informal hearing conference with the DRO in 
March 2009, the appellant reported that she had left 
Sacramento for Los Angeles in 1993.  Thus, by her own 
statements she has conceded that in 1993 she left the town 
where she had once shared a residence with the Veteran, 
without any attempt to contact the Veteran until the 
following year.  This behavior is inconsistent with the 
appellant holding herself out as a spouse of the Veteran, or 
with her retaining any belief that she had an ongoing marital 
relationship with the Veteran in any form other than on 
paper.  The weight of the evidence is also against her 
asserted belief up until the time of death that they were 
still married.  

While the appellant presents the fact that the Veteran used a 
work address as his place of residence in the divorce papers 
as evidence that the divorce was completed without her 
knowledge, the appellant has not presented evidence that the 
divorce was invalid.  Rather, the weight of the evidence is 
to the effect the divorce was valid and that the appellant 
had knowledge of the divorce at the time the divorce was 
granted.  A copy of the divorce decree, stamped as signed by 
the officiating California Superior Court Judge, informs that 
the appellant, as respondent in the suit for dissolution of 
marriage, was served with process.  When the decree was 
entered on May [redacted], 1991, it resulted in the Veteran and the 
appellant being restored to the status of unmarried persons, 
effective from August [redacted], 1991.  A copy of the divorce decree 
was received by VA in September 1991 and associated with the 
claims file.  The appellant, her contentions to the contrary 
notwithstanding, has presented no proof that she was not 
properly served with process, or that the divorce decree was 
otherwise invalid.  

If, as the appellant suggests, the Veteran was in fact always 
traveling as part of his work and had not been in the home of 
the appellant much in years prior to 1991, then the Veteran's 
work address listed as his place of residence on the divorce 
decree may have been appropriate.  The appellant has not 
presented evidence (beyond her unsubstantiated assertions) 
that this was part of a fraud on the Veteran's part in 
securing the divorce, or that this rendered the divorce 
invalid.  

A May to June 1994 VA hospitalization record variously lists 
addresses in Killeen, Texas, and in Temple, Texas, as the 
Veteran's place of residence.  A June 1994 claim submitted by 
the Veteran for service connection for pancreatic cancer 
listed an address in Killeen, Texas, as his place of 
residence.  Earlier VA treatment records in March and April 
of 1994 list a Post Office box in Sacramento, California, as 
an address for the Veteran.  Treatment records in 1994 
reflect care of the Veteran by his daughter, and do not list 
or otherwise mention the appellant.  A July 1994 letter from 
the Veteran's daughter, received by VA prior to the Veteran's 
death, informs that the Veteran had permanently moved from 
Sacramento, California, to Killeen, Texas, in May 1994, and 
that he was receiving care for terminal cancer.  

It thus appears by the weight of the evidence presented, 
including the appellant's own statements, that the Veteran 
and the appellant were legally divorced in 1991, that they 
had not lived together or even seen each other in person 
since 1991,  and that they did not act as a married couple at 
least between 1991 and the time of the Veteran's death.  
Based on these facts, and the fact that the appellant moved 
to Los Angeles in 1992 without any reported attempt to 
contact the Veteran until she contacted his daughter 
following his death in 1994, the Board does not find 
credible, or supportive of surviving spouse status, the 
appellant's contention in her October 2006 notice of 
disagreement that "all through that time [beginning with 
their marriage in March 1984] up to his death I was committed 
to our marriage."  

Also in that notice of disagreement, the appellant contended 
that the Veteran had conspired with his daughter to secure a 
divorce from her, "and took away my rights as his wife."  
She further contended that in 1991 he bought a car in her 
name, without her knowledge until she received the paperwork 
sent to her apartment.  The truth of these assertions is 
immaterial to the issues in this case, which must be decided 
solely on the basis of marital status.  

The Board herein finds by the preponderance of the evidence 
that the May 1991 marital dissolution was valid under 
California law, and that there was thereafter no remarriage 
of the appellant to the Veteran, and no common-law marriage 
between the Veteran and the appellant by virtue of any 
cohabitation from the time of that divorce.  38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).  The Board accordingly finds 
that the evidence preponderates against the appellant's 
asserted status as the surviving spouse of the Veteran for VA 
benefits purposes, and is thus against her status as a 
claimant for death pension or DIC benefits purposes.  38 
U.S.C.A. §§ 101(14), 1310; 38 C.F.R. § 3.5(a); Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991).


ORDER

Claimant status as a surviving spouse of the Veteran is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


